Exhibit 32.01 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1-OXLEY ACT OF 2002 In connection with the annual report on Form10-K of Oak Valley Bancorp (the Registrant) for the year ended December31, 2015, as filed with the Securities and Exchange Commission, the undersigned hereby certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1) such Form10-K fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and 2) the information contained in such Form10-K fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: March 29, 2016 /s/ Christopher M. Courtney Christopher M. Courtney President and Chief Executive Officer Dated: March 29, 2016 /s/ Jeffrey A. Gall Jeffrey A. Gall Chief Financial Officer This certification accompanies each report pursuant to section 906 of the Sarbanes Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes Oxley Act of 2002, be deemed filed by the Registrant for purposes of section 18 of the Securities and Exchange Act of 1934, as amended.
